     Case 2:85-cv-04544-DMG-AGR Document 1001 Filed 10/06/20 Page 1 of 3 Page ID
                                     #:41541


 1   JEFFREY BOSSERT CLARK
 2   Acting Assistant Attorney General
     SCOTT G. STEWART
 3   Deputy Assistant Attorney General
 4   WILLIAM C. PEACHEY
     Director, District Court Section
 5   Office of Immigration Litigation
 6   WILLIAM C. SILVIS
     Assistant Director, District Court Section
 7   Office of Immigration Litigation
 8
     SARAH B. FABIAN
     NICOLE N. MURLEY
 9   Senior Litigation Counsel, District Court Section
10
     Office of Immigration Litigation
           P.O. Box 868, Ben Franklin Station
11         Washington, D.C. 20044
12
           Tel: (202) 532-4824
           Fax: (202) 305-7000
13         Email: sarah.b.fabian@usdoj.gov
14
     Attorneys for Defendants
15
                       UNITED STATES DISTRICT COURT
16                FOR THE CENTRAL DISTRICT OF CALIFORNIA
17

18   JENNY LISETTE FLORES; et al.,           ) Case No. CV 85-4544-DMG
                                             )
19           Plaintiffs,                     ) NOTICE OF APPEAL
20                                           )
                  v.                         ) Hon. Dolly M. Gee
21                                           )
22   WILLIAM P. BARR, Attorney               )
     General of the United States; et al.,   )
23                                           )
24
             Defendants.                     )
                                             )
25                                           )
26
     Case 2:85-cv-04544-DMG-AGR Document 1001 Filed 10/06/20 Page 2 of 3 Page ID
                                     #:41542


 1         Defendants the U.S. Department of Health and Human Services and U.S.
 2
     Department of Homeland Security hereby appeal from the District Court’s September
 3

 4
     21, 2020 Order, ECF No. 990, in the above-captioned case to the United States Court

 5   of Appeals for the Ninth Circuit. ECF No. 990 amends ECF No. 976, which is already
 6
     on appeal before this Court at No. 20-55951.
 7
     DATED:       October 6, 2020           Respectfully submitted,
 8

 9                                          JEFFREY BOSSERT CLARK
                                            Acting Assistant Attorney General
10

11                                          SCOTT G. STEWART
                                            Deputy Assistant Attorney General
12

13                                          WILLIAM C. PEACHEY
                                            Director, District Court Section
14                                          Office of Immigration Litigation
15
                                            WILLIAM C. SILVIS
16                                          Assistant Director, District Court Section
17
                                            Office of Immigration Litigation

18                                          /s/ Sarah B. Fabian
19
                                            SARAH B. FABIAN
                                            NICOLE N. MURLEY
20                                          Senior Litigation Counsel
21
                                            Office of Immigration Litigation
                                            District Court Section
22                                          P.O. Box 868, Ben Franklin Station
                                            Washington, D.C. 20044
23
                                            Tel: (202) 532-4824
24                                          Fax: (202) 305-7000
                                            Email: sarah.b.fabian@usdoj.gov
25

26                                          Attorneys for Defendants
                                               1
     Case 2:85-cv-04544-DMG-AGR Document 1001 Filed 10/06/20 Page 3 of 3 Page ID
                                     #:41543


 1                             CERTIFICATE OF SERVICE
 2

 3
           I hereby certify that on October 6, 2020, I served the foregoing on all

 4   counsel of record by means of the District Clerk’s CM/ECF electronic filing
 5
     system.
 6

 7

 8                                                /s/ Sarah B. Fabian
 9                                                SARAH B. FABIAN
                                                  U.S. Department of Justice
10
                                                  District Court Section
11
                                                  Office of Immigration Litigation
12

13
                                                  Attorney for Defendants

14

15

16

17

18

19

20

21

22

23

24

25

26
